Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The Tile of the invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Notice Re Prior-Art Available Under both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words on the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

The figures and reference numbers referred to in this office action are used merely to indicate an example of a specific teaching and are not to be taken as limiting.


Claims 1-4, 6-9, 11  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shim et al. (20120327711).
Regarding claim 1, Shim et al. disclose a nonvolatile memory device that implement a continuous reading method, adapted for a flash memory, wherein when first page data of a first page of a memory cell array is read, two or more non- selected bit lines connected to a ground level are provided between selected bit lines (Figs. 1-5; refs. 110, 130, 150; [0037, 0048-0052]; when DIS_E and DIS_O are turn on, BL0 and BL2, are off (connected to ground), and BL1 and PB1 are on), 5when second page data of the first page of the memory cell array is read, two or more non-selected bit lines connected to the ground level are provided between the selected bit lines (Figs. 1-5; refs. 110, 130, 150, GTR0, GTR2 and GTR4; [0037, 0048-0052]; when DIS_E and DIS_O are turn on, BL4 and BL6 are off (connected to ground), BL5 and PB5 are on), and each of the first page data and the second page data read out from a plurality of selected pages is continuously outputted (0048-0051, 0053]).  

10 	Regarding claim 2, Shim et al. further disclose wherein when the first page data or the second page data of the first page of the memory cell array is read, three non-selected bit lines connected to the ground level are provided between the selected bit lines (Figs. 1-5; refs. 110, 130, 150; [0037, 0048-0052]; when DIS_E and DIS_O are turn on, transistors GTR0, GTR2 and GTR4 are disabled; BL0, BL2 and BL4, are off (connected to ground), and BL1 and PB1 are on).  

Regarding claim 3, Shim et al. further disclose wherein reading of the first page data comprises reading of an even-numbered page and reading of an odd-numbered page, 15when the even-numbered page of the first page data is read, an even-numbered 

Regarding claim 4, Shim et al. further disclose wherein reading of the second page data comprises reading of an even-numbered page and reading of an odd-numbered page, 20when the even-numbered page of the second page data is read, an even-numbered bit line is selected, and when the odd-numbered page of the second page data is read, an odd- numbered bit line is selected (BL0, BL2, BL4…BL8186; [0047-0056]).  

Regarding claim 6, Shim et al. further disclose a semiconductor device (Fig. 1; 100; [003, 0045]), comprising: a memory cell array (Figs. 1-2; ref. 110; [0034-0037]) a page buffer/sensing circuit (Figs. 1-2; ref. 130; [0034-0041]), connected to each of bit lines of the memory cell array; a reading component (Figs. 1-2; ref. 150, GTR0-GTR6; [0038-0042]), reading a selected page of the memory cell array; and 5an output component (Figs. 1-2; ref. 140; [0036-0039]), outputting data read by the reading component, wherein when the reading component performs continuous reading of a plurality of pages, when first page data of a selected page of the memory cell array is read, two or more non-selected bit lines connected to a ground level are provided between selected bit lines (Figs. 1-5; refs. 110, 130, 150; [0037, 0048-0052]; when DIS_E and DIS_O are turn on, BL0 and BL2, are off (connected to ground), and BL1 and PB1 are on), and when second page data of the selected page of the memory cell array is read, two or more non-selected bit lines 10connected to the ground level are 

Regarding claim 7, Shim et al. further disclose wherein the page buffer/sensing circuit comprises a layout of a plurality of 2-rowxm-segment in a row direction, when the first page data is read, the page buffer/sensing circuit of the first row is selected for operation, and when the second page data is read, the page buffer/sensing circuit of a second row is selected for 15operation circuit (Figs. 1-2; ref. 130; [0034-0041]).  

Regarding claim 8, Shim et al. further disclose wherein two adjacent page buffers/sensing circuits are respectively connected to corresponding sub-bit lines through a corresponding charge transfer transistor, a corresponding transistor that clamp a potential of the bit lines, and a corresponding transistor connected to the sub-bit lines, wherein each of the sub-bit 20lines is connected to an even-numbered bit line and an odd-numbered bit line through a corresponding bit line selection circuit (Figs. 1-2; refs. 150, GTR0-GTR6; BL0, BL2, BL4…BL8186; [0047-0056]).  

Regarding claim 9, Shim et al. further disclose wherein one page buffer/sensing circuit is connected to an even-numbered bit line and an odd-numbered bit line through a bit line selection circuit, and when an even-numbered page or an odd-numbered page is read, two or more  non-selected bit lines connected to the ground level are provided between the selected bit lines (Figs. 1-5; refs. 110, 130, 150; [0037, 0048-0052]; when 

5 	Regarding claim 11, Shim et al. further disclose comprising: a plurality of first transistors (Figs. 1-5; refs. GTR0, GTR2, GTR4, GTR6..), connected to a page buffer/sensing circuit (Figs. 1-2; ref. 130; [0034-0041]) selected when the first page data is read; and a plurality of second transistors (Figs. 1-5; refs. GTR1, GTR3, GTR5..), connected to a page buffer/sensing circuit selected when the second page data is read, the page buffer/sensing circuit connected to the first transistors 10and the page buffer/sensing circuit connected to the second transistors are repeatedly arranged in a row direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (20120327711) in view of Lee et al. (20190267104).

Regarding claim 5, Shim et al. teach the limitations of claim 1.

Lee et al. teach a memory device comprising:  a memory cell array comprising a plurality of memory cells;  a page buffer circuit comprising a plurality of page buffers respectively connected to first memory cells, and configured to store results of reading the first memory cells;  a cell counter connected to the page buffer circuit and configured to perform, according to results of reading the first memory cells, a control logic circuit configured to determine degradation of a threshold voltage distribution of the first memory cells, based on count information received from the cell; wherein the page buffer comprise first and second holding regions for storing read data (Fig. 8; refs. SL, DL1-DL3, CL).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Lee et al. to the teaching of Shim et al., such that the holding regions taught by Lee et al. is incorporated into the device of Shim et al. for the purpose to provide read operation with high reliability.

Regarding claim 10, Shim et al. teach the limitations of claim 6.
Shim et al. not explicitly teach wherein the page buffer/sensing circuit comprises a data holding portion, and the data holding portion comprises: a first holding region for holding the first page data read from the memory cell array and a second holding region for holding the second page data.

	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Lee et al. to the teaching of Shim et al., such that the holding regions taught by Lee et al. is incorporated into the device of Shim et al. for the purpose to provide read operation with high reliability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Park (9,013,923) discloses semiconductor device and operating mehtod.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Lam whose telephone number is (571)272-1782.  The examiner can normally be reached on 6:00-2:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 









/David Lam/
Primary Examiner, Art Unit 2825			

July 22, 2021